Order, Supreme Court, Bronx County (Fusco, J.), entered October 20, 1981, denying the motion by third-party defendant and fourth-party plaintiff Singer Furniture Company for an order staying the physical examination of plaintiff Toris Mignott and directing that physical examinations of said plaintiff be conducted by both a neurologist and a psychiatrist, reversed, on the law, without costs and disbursements, with a direction that plaintiff Toris Mignott appear for examination by a neurologist and by a psychiatrist as requested by the Singer Company, sued herein as Singer Furniture Company. Plaintiff Toris Mignott has not carried the burden of showing that the examinations sought are improper by merely urging that prejudice flows from the fact that plaintiff intends to call only one doctor, a neuropsychiatrist, while defendants would call more than one physician, to wit a neurologist and a psychiatrist. While the court has broad power to prevent abuse, there is no basis for the claimed abuse in this case and no justification for the court’s interference in the choice of experts by the parties. The mere fact that defendant and third-party plaintiff conducted a physical examination of plaintiff Toris Mignott by one expert having the combined disciplines of neurology and psychiatry may not serve to frustrate other parties from choosing to conduct their physical examination of plaintiff by a separate expert from each of these disciplines, i.e., a neurologist and a psychiatrist rather than a neuropsychiatrist. Plaintiff has placed in issue her claimed neurological and *795psychiatric injuries. No undue prejudice has been demonstrated. Concur — Sandler, Markewich, Lupiano and Fein, JJ.